 JAMES C. ELLIS497jthe Union]to get in touch with[her] and tell [her] what was what" ; andthat she "understood"that in order to remain a member of the Union shewould"have to continue paying dues."In view of the wide publicity accorded the union-shop requirement and Goldes'own understanding of the situation as manifested by her testimony,I do notfind it possible to say that adequate ground has been advanced for her failureto join the Union before the deadline.The Board has held that, unless excusedas a matter of law,the duty is upon an employee having notice of a valid union-shop requirement to make reasonable effort to comply.Ferro StampingCo., 93NLRB 1459;Chisholm-Ryder Co.,94 NLRB No. 76;Standard Brands, Inc., 97NLRB 737. It is found that Goldes made no such effort here.Having failed to comply,Goldes' discharge was properly asked for by theUnion.Having no reasonable cause to believe that the Union's request wasillegally motivated,the Company was legally bound under the circumstances todischarge Goldes,Colgate-Palmolive-Peet Co.,338 U. S. 355; and it notifiedher that it was doing so. The Union was under no obligation at that stage ofthe proceedings to accept Goldes' tardy tender of dues.On neither Goldes' nor Loew's version,can Loew's statements to Goldes be in-terpreted, in this state of circumstances,as a declaration that if Goldes hadbeen more amiable to the Union,her tender would have been accepted. Thatsome noncontingent employees might have been permitted to join the Unionafter the December 3 deadline,does not establish the application of a differentor discriminatory policy as to Goldes.She also was given the opportunity tojoin after December 3.The uncontested testimony of Loew is that no contingentemployee required to join the Union by December 15, was permitted to join afterDecember 17. In some cases tardy noncontingents were permitted to join withinseveral days or a week after request for their removal and some noncontingentswho pleaded financial difficulty were permitted to defer payment.There is no,evidence,however, that any such dispensation was accorded any employeeafterDecember 17.It is consequentlyfound the evidence does not establish unfair labor practicesby either the Company or the Union in connection with the discharge of Goldes.[Recommendations omitted from publication in this volume.]JAMES C. ELLIS, SOLE OWNER, D/BMA JAMES C. ELLIS (OIL PRODUC-TION)andINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS,LOCAL UNION No. 214, AFL.Case No. 9-CA-436. January 22,1953Decision and OrderOn July 22, 1952, Trial Examiner Henry J. Kent issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, andthe Respondent filed a supporting brief.102 NLRB No. 52. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examiner.at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the General Counsel's exceptions, the Respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, James C. Ellis,Sole Owner, d/b/a James C. Ellis (Oil Production), and his agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Brother-hood of Firemen and Oilers, Local No. 214, AFL, as the exclusiverepresentative of all his employees in the appropriate unit.(b)Unilaterally granting wage increases to employees in the ap-propriate unit without prior consultation with International Brother-hood of Firemen and Oilers, Local 214, AFL, as the exclusive repre-sentative of the employees in the appropriate unit.(c) In any other manner interfering with the efforts of InternationalBrotherhood of Firemen and Oilers, Local No. 214, AFL, to bargaincollectively with the Respondent.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Firemen and Oilers, Local No. 214, AFL, as the exclusiverepresentative of all the employees in the appropriate unit, and, ifan understanding is reached, embody such understanding in a signedagreement.(b) Post at its office and warehouse at Owensboro, Kentucky, copiesof the notice attached hereto as Appendix A.3Copies of the saidnotice to be furnished by the Regional Director of the Ninth Region,1Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].2The Intermediate Report contains certain typographical or inadvertent errors, noneof which affects the Trial Examiner's ultimate findings or our concurrence therein.Theseerrors are corrected as follows:(1) the citation forGagnon Plating and ManufacturingCompanyshould be 97 NLRB 104;(2) the Union has been the exclusive representative ofall the employees in the unit since March 27, 1947, not 1957 as stated in the IntermediateReport;(3) by granting a unilateral wage increase and refusing to enter into a writtenagreement embodying the terms agreed upon by the parties, the Respondent violated notmerely Section 8 (a) (1) of the Act as found in one portion of the Report but, also violatedSection 8(a) (5).3 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words,"Pursuant to a Decision and Order,"the words,"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." JAMES C. ELLIS499shall after being duly signed by James C. Ellis, be posted by himimmediately upon receipt thereof and be maintained by him forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by said James C. Ellis to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Ninth Region, Cincinnati,Ohio, in writing within ten (10) days from the date of this Orderwhat steps he has taken to comply therewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, I hereby notify my employees that:I WILL NOT unilaterally grant wageincreasesto the employeesin the bargaining unit described below without first consultingINTERNATIONALBROTHERHOOD OF FIREMEN AND OILERS, LOCALNo. 214, AFL, as the exclusivebargainingrepresentative.I wiLL bargain collectively, upon request, with the above-namedunion, as the exclusive representative of all the employees in thebargaining unit described below with respect to rates of pay,wages, hours of employment, or other conditions of employment,and, if an understanding is reached, embody such understandingin a signedagreement.The bargainingunit is:All employees of the Respondent [James C. Ellis] engagedin the production of oil in the Respondent's Kentucky opera-tions, but excluding office and clerical employes, technicalemployees, drillers and tool dressers, administrative em-ployees, technical employees, districtforemen, all guards,professional employees, and supervisors, as defined in theAct.I WILL NOT in any other manner interfere with the efforts ofthe above-named union to bargain collectively with me,or refuseto bargain collectively with said union as the exclusive repre-sentative of the employees in the bargaining unit set forth above.JAMES C. ELLis, Sole owner, b/b/aJAMES C. ELLIs, (Oil Production)Employer.By ------------------------------------(Representative)(Title)Dated -------------- 500DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon charges duly filed by International Brotherhood of Firemen and Oilers,Local UnionNo. 214, AFL, hereincalled the Union, the General Counsel ofthe National Labor Relations Board' by the Regional Director for the NinthRegion(Cincinnati,Ohio),issued a complaint dated September 4, 1951, againstJames C. Ellis,Sole Owner,d/b/a James C. Ellis(Oil Production)of Owensboro,Kentucky,herein called the Respondent,alleging that Respondent has engagedin and is engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (a) (1) and(5) of theLabor Management Relations Act, 61Stat. 136, herein called theAct.Copiesof the Complaint,with copies of thecharges and notice of hearing were duly served upon the Respondent and theUnion.With respect tothe unfair labor practices the complaint alleged in substancethat from on or about June 5, 1951,and thereafter,the Respondent refused tobargain collectively with the Union,as statutory representative by the Respond-ent's employees,by unilaterally announcing and granting a wage increase to theemployees in derogation of theright of theUnion to bargain concerning thewage increases and by thereafterrefusingon or about June11, 1951,to enterinto a written agreement incorporating the results attained by negotiations.Thereafter the Respondentdulyfiled its answer denying in effect that it wasengaged in commerce and also denying that it had engaged in any unfair laborpractices.Before the hearing,GeorgeDowning, a Trial Examiner for the Board,denieda preliminary written motion filedby theRespondent to dismiss the complaintbecause the allegations therein did not constitute a cause of action.Pursuant to notice, a hearing was held onOctober15, 16, and November 13and 14,1951,at Owensboro, Kentucky,before Henry J. Kent, the undersignedTrialExaminer duly designated by the Chief Trial Examiner.The GeneralCounsel and the Respondent were representedby counsel and the Union by anofficial representative.Full opportunityto be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was affordedall parties.When the General Counsel rested his case-in-chief the Respondent moved todismiss the complaint.The motion was denied subject to renewal at the closeof the case.At the close of the hearing, the parties waived oral argument and were advisedthat they might file briefs within 20 days. Briefs were thereafter duly filed withthe undersigned by the Respondent and the General Counsel.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTJames C. Ellis, an individual, operating in the State of Kentucky under thename of James C. Ellis (Oil Production) is engaged in producing crude petroleum'The General Counsel and his representative in thiscase are referredto herein as theGeneral Counsel ; the National Labor RelationsBoard is referred to as the Board. JAMES C. ELLIS501from land in the State of Kentucky owned by Ellis or leased by him from thirdparties'During the month of September 1951, the Producers Pipeline Company (asubsidiary of the Louisville Refining Company purchased crude oil at the wellsfrom Ellis valued at $89,649' This pipeline company purchases about 90 percentof all the oil produced by Ellis in Kentucky and thereafter transports the saidoil by means of its pipeline, to Owensboro, Kentucky, where it is transported bybarges to the Louisville, Kentucky, refinery of the Louisville Refining Companyfor further processing.The record further shows, according to the credited and undenied testimony ofYocum, the auditor for the refinery, that from January 1, 1951, to September 30,1951, the Louisville Refining Company sold and shipped refined petroleum prod-ucts valued at $4,176,921.31 to customers residing or doing business outside theState of Kentucky.The Board has heretofore found that this refining company Is engaged incommerce within the meaning of the Act.` Additionally, the Board has alsofound that the Kentucky operations of Ellis affect commerce within the meaningof the Act,'and since this decision there has been no substantial changes in theKentucky operations conducted by Ellis.Accordingly, I find, contrary to thecontention of the Respondent,that the Respondent is engaged in commercewithin themeaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Firemen and Oilers, Local No. 214, AFL, 1s alabor organization admitting employees of the Respondent to membership.M. THE UNFAIR LABOR PRACTICESA. Sequence of material events1.Certification of the UnionUpon a petition duly filed by the Union followed by a hearing thereon con-ducted by the Board and an election thereafter held pursuant to the Board'sdirection,'the Board on March 27,1947, pursuant to Section 9 (a) of the Actcertified theUnion as the statutory representative of the Respondent'semployees ' for an appropriate unit described as follows :All productionand maintenanceemployees of the [Respondent]engagedin the production of oil in the fields adjacent to Owensboro, Kentucky, ex-cluding administrative, clerical and technical employees, district foremenand all supervisory employees with authority to hire, promote, discharge orotherwise effect changes in the status of employees, or effectively recommendsuch action.2 The record shows that Ellis is also engaged in oil production in the States of Indianaand Illinois,but according to the complaint these operations are not involved in this case-3According to the credited and uncontradicted testimony of C. D. Yocum, auditor forthe Louisville Refining Company and Producers Pipeline Company, this figure fairlyrepresents the approximate monthly value of oil purchased from Ellis by the PipelineCompany in the State of Kentucky, during the period January 1 to September 30, 1951.*N. L. R. B.v.Louisville RefiningCo., 102 F.2d 678(C. A. 6), cert.den. 308 U. S. 568.6 James C. Ellis, d/b/a JamesC. Ellis(Oil Production),72 NLRB 474.672 NLRB 474,Case No. 11-R-1229.4The tally of ballots shows that there were 72 eligible voters in the unit;that 58valid ballots were cast at the election, 45 in favor of the Union and 13 votes against.Noobjections to the conduct of the election were thereafter filed.250983-vol.102-53-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Bargaining relations following the certificationIt is undisputed that soon after the above certification the Union and theRespondent met and negotiated a series of collective-bargaining agreements.On or about June 14, 1947, the parties signed an agreement for a term of 1year which, among other things contained a union-shop provision, a dues checkoffclause, and an automatic extension clause providing for yearly renewals absentthe service of a termination notice by either party prior to any anniversary dateof the agreement.The unit described in this agreement reads as follows :All operating and maintenance employees of the company, except for officeand clerical employees, drillers and tool dressers and other undesignatedpart-time employees and supervisors with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.It is noted that the exclusion of drillers and tool dressers who would cus-tomarily be considered as falling within the production and maintenance unitoriginally certified by the Board is a deviation from the unit certified by theBoard.Harold Colvin, the international representative of the Union, who negotiatedthe agreement for the Union credibly testified without denial that the welldrillers and tool dressers were excluded from the unit by mutual agreementbecause they were merely transient employees who seldom worked for the Re-spondent over a period of 2 or 3 months while digging a new well and thereafterceased this employment to seek work with other employers, and that they haveno community of interest with regular full-time production and maintenanceemployees.The Respondent offered no evidence to show that the above unitwas inappropriate, and in effect conceded it was appropriate by entering into theagreement.Accordingly, I am of the opinion and find that the unit designated in the agree-ment constitutes an appropriate bargaining unit within the meaning of Section9 (b) of the Act, for the Respondent's Kentucky employees in the above-describedunit.The parties signed a second agreement covering employees in the same unit onJune 14, 1948, substantially similar in respect to the terms and provisions inthe previous contract except for minor changes.This agreement also containedan automatic renewal clause providing for yearly extensions absent the serviceof a 60-day notice of termination by either of the parties.Thereafter on June 14, 1949, the parties entered into a third and so-called sup-plemental agreement (in evidence) extending the term of the 1948 agreementfor another year.This agreement also contained an automatic renewal clauseextending the term from year to year absent the service of a 60-day terminationclause prior to any anniversary date.No notice of termination was servedprior to June 14, 1950.Accordingly, this agreement was extended to June 14,1951.3.The refusal to bargaina.The issueThe complaint in substance alleges and the Respondent denies that the Re-spondent refused to bargain with the Union on and after June 5, 1951, for theemployeesin anappropriate unit described as :All employees of the Respondent, but excluding office and clerical em-ployees, drillers and tool dressers, administrative employees, technical em- JAMES C. ELLIS503ployees, district foremen, andall guards,professionalemployees,and super-visors, as definedin theAct, constitutea unit appropriatefor the purposesof collective bargaining within themeaningof Section 9 (b) of the Act!b.The Union's requests to bargainIt is undisputed that Colvin, an international representative of the Union,sent a letter to Ellis on April 9, 1951, requesting Ellis to set a date for the com-mencement of negotiations for another agreement.° The Respondent failed toacknowledge or reply to this letter.Following up the Union's earlier request for a bargaining conference, Colvin,on April 28, 1951, sent the following telegram to Ellis :Notified you April 9 of anniversary date of contract between you and Fire-men and Oilers.Asked you to designate date for commencement of negotia-tions.Received no reply.Have repeatedly attempted to contact you toset date for meeting. Suggest negotiations commence Friday, June 1, at1: 30 p. m. Please wire me immediately if suggested date acceptable.According to the record,Ellisfailed to reply to Colvin's second request tobegin negotiations, made on April 28, 1951, until May 29, 1951, when Ellis in atelegramsent to Colvin stated :Retell date acceptable June 1st, 1: 30 p. m.My office.B. The bargaining conferencesIt is undisputed that representatives of the Respondent and the Union metfor the first 1951 bargaining conference in Ellis' office on the afternoon of June1, 1951; that Colvin, the international representative of the Union, and employeesPark, Reed, and Cole attended it as representatives of the Union; that Ellis andhis attorney, E. B. Anderson, were present on behalf of the Respondent; andthat Colvin, on behalf of the Union, submitted to Ellis the following proposals :(1)A 20-cent per hour wage increase(2)Overtime pay for holidays worked(3)Portal-to-portal pay for roustabouts(4)Blue Cross Hospitalization(5)Renewal of the old agreement, subject to the above-listed modifications.It is also undisputed that after a short discussion regarding the various pro-posals Ellis said he would consider them and that the conference ended with anagreement to meet again on June 5.The second meeting on June 5 was attended by the same representatives forthe respective parties and also by Riley Sturgeon, a State representative forthe Union.The meeting lasted about 1 hour. The parties are in substantialagreement that the proposals previously submitted by the Union were briefly$ As aforementioned, Ellis was also engaged in oil production operations in the Statesof Illinois and Indiana as well as in KentuckyThe use of the term"all employees"exceptfor the excluded categories of employees in the unit alleged to be appropriate is undulybroad, for a realistic consideration of all allegations in the complaint confines the scopeof the bargaining field to the Kentucky operations of Ellis as did the original certificationof the unit found appropriate by the Board which limits the bargaining field to theKentucky operations of Ellis.Moreover, no evidence was offered at the hearing indicatingthat the Union claimed to represent any of the Respondent's employees in the States ofIllinois and Indiana,or thatitwas seeking to bargain for such employees.° This letter(in evidence)in substance states that the supplemental agreement signedon June 14, 1949, was automatically renewed on June 14, 1950, until June 14, 1951,' thatthe Union is herewith terminating the said agreement and requests the Respondent to seta date for negotiations in order that another agreement may be negotiated before June 14,1951, the expiration date of the current agreement therefor. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed,but no agreement was reached concerning any of them because Ellisasserted he had not had an opportunity to discuss the proposals with his businessassociates and supervisors.According to Colvin's credited and undenied testi-mony, he asserted in substanceto Ellis that the latter knew thesecond meetingwas to be held on this day, and that Ellis should havearrangedto be ready tobargaineffectively regarding the proposals, whereupon Ellis then asserted thathe, Ellis, had other matters to attend to in addition to negotiating a contractwith the Union, and further remarked in substance that if Colvin was not in thepicture he,Ellis,could get along more satisfactorily with Respondent'semployees 10Following this interchange between Colvin and Ellis the meeting ended withan understanding that the parties would meet again at Ellis' office on June 11.Meanwhile, according to Ellis, he decided shortly after June 5 to grant a wageincreaseto the employees, and told his production superintendent, Cooper, to tellthe employees that Ellis was granting them a wage increase of 10 cents an hour.Cooper when called to testify by the Respondent also testified, among otherthings, that several days before the June 11 meeting, which Cooper attended,thathe and Ellis had engagedin the following conversation :"I [Ellis] am goingto give themen a ten cent raise."[Cooper] thensaid"Well, will that go back to June 1st?"and Ellis replied,"That's right."This wage increase was giveneffectiveas ofJune 1 and was reflected in theemployees'pay checks receivedon June 15.The third bargaining meeting was held on the afternoon of June 11, 1951.Colvin, with employees Cole and Reed,was presenton behalf of the Union;and Ellis, E. B. Anderson, F. M. Ashby, and Respondent's Production Super-intendent Emmett Cooper were present as Respondent's representatives.Accord-ing to Colvin's credited testimony he had been informed byone ofthe employeesof the wage increasepreviouslyannouncedby theRespondentjust before goinginto the meeting.After a discussion at themeeting regardingthe Union's overtimeholiday payproposal, the Respondent agreed with Colvin's contentionthat the provisionin the existing agreement compliedin substancewith the provisions of theFederal wageand hourstatutes,whereuponEllis stated that he wanted tocomply withthe law andColvin's interpretation of theagreement and thensaid he would pay the men all wages legally due them, thusin effect, disposingof this issue.It is undisputed that the parties again brieflydiscussedthe Union's hospital-ization insuranceplan and that the proposal was rejected by the Respondent nIt is likewise undisputed that theRespondent also rejectedthe Union's pro-posal for portal-to-portal pay for roustaboutsat this meetingbut agreed to con-tinue thepracticeof payingthese employees for travel time fromthe Respond-ent's warehouse, the usual reporting point, to the current job site and transpor-tation both ways as provided in the existingagreement.10 Sturgeon and employee Riley Cole present as union representatives in substance cor-roborated Colvin's above testimony, Sturgeon credibly testified without denial that Ellisasserted"I can get along with them[the employees] ;I Just can't get along with you."Cole testified without contradiction that Ellis in substance asserted at this meeting thathe, Ellis, could get along with the men if Colvin was not in the picture,whereupon Colvinreplied, "I am only the spokesman for the men" and then in substance stated that he,Colvin,would take care of the men when the right time came, and that the Union wantedto enter into a new agreement before the current one expired on June 14.11Ashby, a witness called by the Respondent,testified in substance that Ellis stated thatif the employees desired such insurance they should pay for it themselves and that he,Ashby, concurred withthis position taken by Ellis. JAMES C. ELLIS505Colvin credibly testifiedin substance that when he pressedthe Union's proposalfor a wage increase at the June 11 meeting,Ellis assertedthat theRespondenthad already granted theemployees a raise of 10 cents anhour ; that Colvin thenoffered, on behalf of the Union, to accept thisincreaseif the Respondent wouldenter into a new contract for anotheryear embodyingall other provisions of theexisting agreement and also including a reopeningclauseconcerningwages in6 months ; that the Respondent rejected the proposal in regard to the wage re-opening clause,whereupon Colvin proposed that theyagree on afull year's termwithout the reopening clause witha wage increaseof 15 centsan hour;that theunion representatives then temporarily withdrewfrom the conference roomto give the Respondent an opportunity to consider the alternative proposals madeby the Union ; and that when the union representatives returned to the meeting,Ellis stated in substance that he would grant a 10%-cent per hourwage increaseand comply with all the other provisions of the old agreement, but would signno contract with the Union.Colvin further credibly testified that he told Ellisthe Union would accept the counterproposal if the Respondent would draft andsign a letter containing this last counterproposal of the Respondent, whereuponafter Ellis refused to enter into any written commitment, he, Colvin, told Ellis,in substance, that the latter's refusal to sign a writing confirmingsuchan agree-ment upon request was an unfair labor practice for which the Respondent couldbe prosecuted by theBoard."Following the refusal of Ellis to confirm the agreement consummated in writ-ing, the June 11 meeting ended.Thereafter, another bargaining meeting between the Respondent's and theUnion's representatives was held on July 9, 1951. Earlier and following theJune 5 meeting at which Ellishad assertedthat Colvin exerciseda disruptiveinfluence on the employees after Colvin had accused Ellis of stalling tacticsin failing to be ready to bargain after numerous delays, Colvin on June 6, 1951,by letter addressed to "Federal Mediation and Conciliation Service" requestedthat agency to assist in settling an alleged dispute that might lead to a strike.It is undisputed that Garth Ferguson, a Federal conciliator, attended theJuly 9, 1951, meeting and that Ferguson after listening to the recitalsregardingthe issues resolved at the prior negotiation conference, advised the Respondentthat it was obligated to sign an agreement covering the provisions of the pro-posed agreement that had been agreed upon, but that Elilis on behalf of theRespondent, refused to enter into a written agreement with the Unionregardinga newcontract for the asserted reason that Colvin, the Union's representative, hadthreatened to sue Ellis at the June 11meeting.No further negotiations havesince been held by and between the parties.22 Colvin's above testimonyis corroborated by the admission made by Ellis in his swornanswer to the allegationof thecomplaint set forth in material part as follows :...That thisrespondent advised all present[at the June 11,1951,meeting] thathe intended to abideby the terms of the contract in force until June 15,1951, andof which all partiestherepresent werecognizant and in addition to the provisions ofsaid contract that this respondent desired toincreasevoluntarily[emphasissupplied]ithe wages of all his employees 10'¢ per hour.At which pointin the proceedingsColvin demandedthat the respondent give him[Colvin]writing to that effect, whenthe said Colvin well knew thatthe respondent intended to carry out his contract anddid in fact intend to pay his employees the additional10'#per hour wages on June15th,1951,the latterbeing the let payday after the date of these negotiations.Thatbefore the respondent could make reply to Colvin's demand that Colvin then and theresaid, "you willgiveme such a writing or I will have you prosecuted."And by suchstatement the said Colvin attemptedto intimidatethe respondentand following suchstatement the saidColvin terminated the negotiations by walking out of same andthereafterand now isattemptingto intimidate this respondent by bringing this matterto the attention of the National Labor Relations Board when in fact there is nodifference of opinion between this respondent,respondent's employees and the Union. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Concluding findingsUpon the basis of the foregoing findings and the entire record, the issue iswhether the Respondent refused to bargain in good faith with the Union by(1) granting a unilateral wage increase to the employees on or about June 7;pending bargaining negotiations absent bargaining with the Union concerningthe wage increase; and (2) by refusing to sign a collective-bargaining agreementafter request to do so by the Union, including the terms and provisions agreedon by the parties.As a defense, the Respondent in effect argued: (1) The Respondent is notengaged in commerce within the meaning of the Act; (2) that it did not illegallygrant a wage increase to the employees without bargaining with the Union ;(3) that because the Union failed to submit a written contract for signatureembodying the terms agreed on, there was no failure to bargain within themeaning of the Act ; and (4) that the Union accepted the proffered wage increasesubject to a condition that there should be no contract entered into betweenthe parties 13On the basis of the foregoing findings of fact and the entire record, the under-signed concludes and finds that the allegations of the complaint have been sus-tained by a preponderance of the substantial and credible evidence adduced atthe hearing, except that he also concludes and finds that the unit alleged in thecomplaint is too broad and general to support a conclusion that it is an appro-priate unit in view of the allegations in the complaint and the evidence adduced.The record convincingly shows, that at all times since April 9, 1951, the Re-spondent sought to evade its obligation to bargain in good faith. It not onlyfailed and refused to reply to the Union's letter of April 9, 1951, containing itsfirst request to bargain concerning another agreement, but it also failed toreply to the Union's telegram dated April 28, 1951, containing the second requestto bargain until May 29, 1951, or about 2 weeks before the expiration date ofthe current existing collective-bargaining agreement.The first two bargaining meetings held on June 1 and June 5, 1951, were fruit-less because the Respondent asserted it was not ready to discuss the Union'sproposals despite the fact that it had been aware for nearly 2 months that suchmeetings must be held, and that a new contract should be negotiated before June14, 1951.At the second meeting held on June 5, the Respondent plainly indicatedits unwillingness to bargain with the Union as the exclusive representative ofits employees when it asserted that if Colvin, the international representativeof the Union, would withdraw from the meetings the Respondent could readilyreach an agreement with its employees.Respondent's antipathy for bargaining with the Union is further shown byits unilateral announcement to the employees that it was granting them a 10-centper hour wage increase made a few days before the third bargaining meetingwas scheduled to be held on June 11, 1951, thus tending to destroy the Union'seffectiveness as a bargaining agent 14Furthermore, when the parties had reached an agreement on June 11, 1951,to continue the existing contract in force for another year with a wage increase13 Inaddition to the defensesassertedabove,the Respondent also submitted certainproposed findings of fact and conclusions of law basedon the defenses assertedabove.Theundersigned has not adopted the saidfindings offact orconclusions of law because theyare contrary to hisfindings and conclusions herein made,based upondue considerationof the entire record.14Gagnon Plating and Manufacturing Company,97 NLRB 104. JAMES C. ELLIS507of 101/2cents an hour for the employees covered by the agreement,the Respond-ent refused to enter into a written commitment requested by the Union evidencingthis agreement,a clear violation of the Respondent's refusal to bargain in goodfaith.7'As noted above,I am of the opinion that the unit alleged in the complaint istoo broad although not challenged at the hearing by the Respondent.The com-plaint alleges:All employees of the Respondent, but excluding office and clerical em-ployees, drillers and tool dressers,administrative employees,technicalemployees,district foremen,and all guards,professional employees, andsupervisors,as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining.The record discloses that the Respondent is engaged in oil-production oper-ations in the States of Illinois and Indiana as well as in Kentucky.A realisticconsideration of all the allegations in the complaint and the entire recordconvinces me that only the Kentucky operations of the Respondent are involvedin this proceeding.Furthermore,there is no evidence in the record that theUnion represents any of the employees of the Respondent in Illinois and Indianaor that it presently claims to represent them.Accordingly,I conclude and find that :All employees of the Respondent engaged in the production of oil in the Re-spondent'sKentucky operations,but excluding office and clerical employees,drillers and tool dressers,administrative employees,technical employees, dis-trict foremen,all guards,professional employees, and supervisors,as definedin the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.On all of the foregoing and the entire record,I conclude and find that by grant-ing a unilateral wage increase to its employees in the above-found appropriatebargaining unit, on or about June 7, 1951,without consulting with the Unionregarding the wage increase when bargaining negotiations were pending, and byrefusing to enter into a written agreement embodying the terms of a collectivebargaining agreement reached by the parties,the Respondent has failed tobargain in good faith with the Union as the exclusive representative of itsemployees in an appropriate unit,thus also interfering with its employees inthe exercise of their rights guaranteed in Section 7 of the Act, and in violationof Section 8 (a) (1) thereof.18IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.isDixie Manufacturing Company, Inc.,T9 NLRB 645 ;Station KDRO,93 NLRB 1440;HillsboroCotton Mills,80 NLRB1107;Atlanta Broadcasting Company,90 NLRB 808.le Althoughthe refusal of the Respondent to reply to the Union's letter of April 9, 1951,requesting the Respondent to set a date for beginning bargaining negotiations also con-stitutes a refusal to bargain,no specific finding is herein made because the complaint fallsto allegeit.TheRespondent's entire course of conduct in its bargaining relations withthe Union at all times displayed a fixed intention merely to preserve the appearance ofbargaining,while avoiding any actual negotiations in good faith or effort to reacha mutually satisfactorily agreement. 508DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE REMEDYSince it has been found that the Respondent has engagedin unfair laborpractices, it will be recommended that the Respondentcease anddesist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent has refused to bargain collectively with theUnion asthe exclusive representative of its employees in an appropriate unit,the undersigned will recommend that the Respondent, upon request,bargaincollectively with the Union.Because of the basis of the Respondent's refusal to bargain, as indicated inthe facts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the Respondent's conduct in thepast, the undersigned will not recommend that the Respondent ceaseand desistfrom the commission of other unfair labor practices.Nevertheless, in order toeffectuate the policies of the Act, the undersignedwill recommendthat theRespondent cease and desist from the unfair labor practicesfound and from inany manner interfering with theeffortsof the Union to bargain collectivelywith the Respondent 34Upon the basis of the above findings, and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1. International Brotherhood of Firemen and Oilers, Local No. 214, AFL, isa labor organization within the meaning of Section 2 (5) of the Act.2.All employees of the Respondent engaged in the production of oil in theRespondent's Kentucky operations but excluding office and clerical employees,drillers and tool dressers, administrative employees, technical employees, dis-trict foremen, all guards, professional employees, and supervisors, as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.3. International Brotherhood of Firemen and Oilers, Local No. 214, AFL, wason March 27, 1947, and at all times thereafter has been, the exclusive representa-tive of all employees in the aforesaid unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By refusing on June 5, 7, and 11, 1951, and on July 13, 1951, and at all timesthereafter, to bargain collectively with International Brotherhoodof Firemenand Oilers, Local No. 214, AFL, as the exclusive representative of all his em-ployees in an appropriate unit,the Respondent has engaged and is engaging inunfair labor practices, within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid refusal to bargain, and by granting a unilateral wageincrease to the employees without bargaining with the Union, the Respondenthas interfered with, restrained,and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, and has therebyengaged in 9nd isengaging in unfair labor practices,within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]11N.L.R. B. v. Express PubUshing Company,312 U.S. 426. THE TIMKEN-DETROIT AXLE COMPANYAppendix ANOTICE TO ALL EMPLOYEES509Pursuant to the Recommendations of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the Labor Man-agementRelations Act, we hereby notify our employees that :IWILL bargaincollectively,upon request,with INTERNATIONAL BROTHER-HOOD OF FIREMENAND OILERS, LOCAL No. 214, AFL, as theexclusive repre-sentative of all the employees in the bargaining unit described below withrespect to rates of pay,wages, hours of employment,or other conditions ofemployment,and, if an understanding is reached,embody such understand-ing in a signed agreement.The bargaining unit is :All employees. of the Respondent [James C. Ellis] engaged in the pro-duction of oil in the Respondent's Kentucky operations, but excludingoffice and clerical employees,technical employees,drillersand tooldressers, administrative employees, technical employees, district fore-men, all guards, professional employees,and supervisors,as defined inthe Act.IWILL NOT in any manner interfere with the efforts of the above-namedunion to bargain with me, or refuse to bargain collectively with said unionas the exclusive representative of the employees in the bargaining unit setforth above.JAMES C. ELLIS,sole owner, d/b]JAMESC. ELLIS (Oil Production)EmployerBy --------------------------------------Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.THE TIMKEN-DETROIT AxLE COMPANY(OHIO AXLE&GEAR DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.Case No. 8-RC-1559.January22,190Decisionand OrderPursuant to a stipulation for certification upon consent election,an election by secret ballot was held on March 20, 1952, under thedirection and supervision of the Regional Director for the EighthRegion,among the production and maintenance employees at theEmployer's plant in Newark, Ohio.Upon completion of the election,the Regional Director issued and duly served upon the parties a tallyof ballots which revealed that of approximately 532 eligible voters,517 cast valid ballots, of which 225 were in favor of the Petitioner,249 were infavor of the Intervenor, International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,UAW-CIO,39 werein favor of another labororganization,and therewere 2 challengedballots.Noneof the organizationshaving received102 NLRB No. 59.